PER CURIAM.
Petitioner, Howard Greenberg, is a judgment debtor of respondent, Citicorp Leasing, Inc. At a deposition in aid of execution, Greenberg refused to answer certain questions, invoking his Fifth Amendment right to silence. Citicorp moved to compel and the trial court entered an order requiring Green-berg to submit an affidavit attesting “to the crime for which prosecution is feared.” Greenberg alleges that he has been contacted by the United States Department of Justice regarding the potential for his criminal prosecution. Significantly, the order requires Greenberg to disclose his own subjective fear, not what government officials had identified as the scope of potential criminal prosecution.
The order on review is quashed and the case is remanded to the trial court for proceedings consistent with Magid v. Winter, 654 So.2d 1037 (Fla. 4th DCA 1995); Eisenstein v. Citizens & Southern Nat’l Bank of Florida, 561 So.2d 1203 (Fla. 4th DCA 1990); Meek v. Dean Witter Reynolds, Inc., 458 *1210So.2d 412 (Fla. 4th DCA 1984); and Novak v. Snieda, 659 So.2d 1138 (Fla. 2d DCA 1995).
KLEIN and GROSS, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.